 

 

Case 1:18-cv-10836-PGG Document 67 Filed 08/12/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Martin 5. Gottesfeld, pro se,
Plaintiff
- against -

Hugh J. Hurwitz, et al.

Civil No.: 18-cv-10836-PGG

 

 

 

MOTION FOR EXTENSION OF TIME TO FILE

Plaintiff Martin S. Gottesfeld (herein '"'Plaintiff"), acting pro

hereby moves The Honorable Court for an extension of time in which to

Opposition to the defendants’ motion to dismiss, filed on May 16th, 2

Be,

file his
O19

(please see D.E. 51), The current deadline is August 31st, 2019 (please see

D.E. 62 at 2).

The plaintiff seeks an additional forty-five (45) days in which

his opposition to D.E. 51 for the following reasons. As the plaintiff

to file

has been

preparing his opposition he has encountered limitations in the FCI Terre Haute

Nn New ¢..

 

CMU, specifically the law-library database in the CMU does not contai
York state-court case law, the plaintiff does not have access to the

institutional law library as a result of defendants’. designation of h

full FCI

fm to the

CMU, and his lawful communications to gather such information are blocked,

endangered, and inordinately delayed, as is plainly visible on the dotket of

the instant case (please see D.E. 59, mailed from the CMU to The Cour
10th, 2019, but not received and filed by The Court until July 2nd, 2

three weeks later).

    
        

DATE FI

   

Page 1 of 2 -

t on June

D19, some

 

 

 
 

Case 1:18-cv-10836-PGG Document 67 Filed 08/12/19 Page 2 of 4

Respectfully mailed on Monday, August 5th, 2019, and filed thereupon in

 

accordance with Houston v. Lack, 487 U.S. 266 (1988), in an envelope bearing
U.S. Postal Service tracking number 9114 9023 0722 4293 0876 98 with
sufficient pre-paid..first-class U.S. postage affixed, handed to Ms. J.) Wheeler
for. mailing:to The Court in her official capacity as an agent of the

defendants and member of the FCI Terre Haute CMU unit team,

 

| Martin S. Gottesfeld, pro se

Reg. No.: 12982-104

Federal Correctional Institution

P.O. Box 33

Terre Haute, IN 4/7808

CERTIFICATE OF SERVICE

I, Martin S. Gottesfeld, pro se, hereby certify that on Monday, August
5th, 2019, I mailed a copy of the foregoing document to counsel for the
defendants in the abovecaptioned case by handing such copy to Ms. J. Wheeler

for placement in the mail in her official capacity as an agent of the

 

defendants and member of the FCI Terre::Haute CMU unit team. See Houstqa V.
Lack, 487 U.S. 266 (1988). i

Martin 5. Gottesteld, pro se

- Page 2 of 2 -

 

 
Wiesieis + . ’
P62 =104 Case 1:18-cv-10836-PGG “Dee

sectional Ingtitucion

» IN 47808

?STSTES
ee

Satan

co12082-1040>
| | U9 8 Chatee Gost
Pees fe Cliente
oo heart RT
) i I her TOME Ny 1onoy
; quae Ss Soe

30722 4283 0876 98

 
 

Case 1:18-cv-10836-PGG Document 67 Filed 08/12/19 Page 4 of 4

Martin S. dottesfeld

Reg. No.: /12982-104

. Federal Correctional Institution

Pro Se Clerk's Office’ PJO. Box 33

U.S. District Court Terre Haute, IN 47808
Southern District of New York —

500 Pearl St.

New York, NY 10007 :

Monday, August 5th, 2019
To Whom It May Concern:

I hope that this letter finds you well.

Please find enclosed for filing in the case of Gottesfeld v. Huywitz, el
al., 18-cv-10836-PGG the following three (3) motions: plaintiflt s HFT FOR
EXTENSION OF TIME TO FILE, plaintiff's MOTION .FOR A TEMPORARY RESTRAINING

ORDER PROTECTING PLAINTIFF'S RIGHT TO PUBLISH with 1 Exhibit thereto, and
plaintiff's MOTION FOR A DECLARATORY JUDGMENT PROTECTING PLAINTIFF'S |RIGHT TO
PUBLISH with 3 Exhibits thereto. to,

Fach Exhibit is prefaced with a blank white cover page marked, ‘/Exhibit
1," “Exhibit 2," or "Exhibit 3." The body of one exhibit includes p
previously-exhibited in other motions, so there is one page with a pije-
existing PACER header from the same case, docket entry 63, page 19 off 26,
marked "Exhibit 7." This exhibit marking can be ignored.

 

 

 

   

self-addressed stamped envelope to mail me the PACER receipts from
motions? I very much appreciated the docket report that the Pro Se Clerk's
Office recently sent to me. While I would happily accept a full dock
again, all I am requesting is the PACER receipt(s) from these motiong.

With gratitude,

Dn pro se

 

- Page 1 of 1 -

 

 
